 

FILED

September 24, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF

CA
EASTERN DISTRICT OF CALIFORNIA _ “oe

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 19CR00043-MCE-3
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
ALICIA MARIE MCCOY, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release _ ALICIA MARIE MCCOY_, Case No. _
19CRO00043-MCE-3__ , Charge _21USC § 841(a)(1)_ , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted in the Sum of $__

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

Y_ (Other) Pretrial conditions as stated on the record

The defendant shall be released on 9/26/2019 at 8:00 a.m. to Fred Scoville and returned on

Sunday, September 29, 2019 no later than 7:00 p.m.

Issued at Sacramento, CA _on_September 24,2019 at 3:16pm

By /s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court
